In this case I wish to say that, the conditions at the point where the wreck occurred on the road being more dangerous to employes of the road than at the other points, the switch being *Page 205 
constructed on the outside of a curve in the track, ordinary care, such as a person of ordinary prudence would exercise under like circumstances, would require greater watchfulness at the point than at other points on the road; but still, only ordinary care would be required, — ordinary care commensurate with the dangerous conditions; and I think it is not shown that such care was exercised by defendant at this point, — at least, that the testimony warranted the jury in so finding. Greater care is required in the protection of passengers on railways trains, as shown by decisions in this State.
I concur in the disposition of the case made in the opinion of Justice KEY.